On Motion for Rehearing.
Appellees urge in their motion for rehearing that this Court erred in application of the rule of law by which the evidence must be judged.
In stating the case in our original opinion we had in mind the insufficient evidence points as well as no evidence points. In sustaining the no evidence points, however, we have applied the appropriate rule stated in King v. King, 150 Tex. 662, 244 S.W.2d 660 (1951) and considered only the evidence favorable to the verdict of the jury, discarding all other evidence.
Motion overruled.